Citation Nr: 1506283	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability benefits for the period of October 13, 2010 through February 3, 2012.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim for an apportionment of the Veteran's disability benefits. 

In March 2014, the appellant testified before the undersigned Veterans Law Judge at a video conference hearing held at the RO in Columbia, South Carolina.  A transcript of that hearing is of record.

Additional evidence in the form of a divorce decree was received following the February 2013 statement of the case (SOC) and the March 2013 certification to the Board.  This evidence has not yet been reviewed by the RO, and no waiver of AOJ jurisdiction was provided.  However, as the appeal is being remanded the RO will have the opportunity to review this material prior to final appellate adjudication.

The record contains an August 2005 VA Form 21-22 naming the American Legion as the Veteran's appointed representative.  There does not appear to be a power of attorney for the appellant in the claims file.  In any event, in March 2013, the American Legion advised VA that its power to act on the appellant's behalf had been revoked.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At the outset, the Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2014); see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2014).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal; cross-examination will not be allowed.  38 C.F.R. § 20.713(a). 

In the present case, VA has not fulfilled its obligations under the procedures relating to contested claims.  Specifically, VA has not provided the Veteran and his representative with the content of the appellant's substantive appeal.  This should be remedied on remand.  Similarly, it appears that the Veteran and his representative were not provided notice of the appellant's personal hearing or afforded an opportunity to be present.  To remedy this error, the Veteran and his representative should be given a copy of the March 2014 hearing transcript, and be afforded an opportunity to submit additional argument and appear at a hearing if requested.  The appellant should be notified of any hearing scheduled and/or provided a copy of any written response submitted by the Veteran.  See 38 C.F.R. § 20.713(a). 

On remand, the AOJ should also complete additional evidentiary development necessary to adjudicate the matter on appeal.  Specifically, the AOJ should request from the Veteran information regarding his net worth, income, and expenses since 2009 (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award).  The Board observes that at no point during this appeal has the Veteran submitted any information regarding his own expenses, thereby making it difficult to assess whether any apportionment would cause him "undue hardship." 

Finally, to the extent the appellant contends that she did not receive $110 that VA reportedly withheld from the Veteran's benefit check on a monthly basis during the applicable time period, (see October 2011 Notice of Disagreement and March 2014 Hearing Transcript), that matter should be addressed as part of the claim for apportionment that is being referred to the RO.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran with a copy of the appellant's February 2013 substantive appeal (or the content of the substantive appeal), and a copy of the March 2014 hearing transcript.  The Veteran and his representative should be afforded an opportunity to submit additional evidence or argument, and the Veteran should specifically be asked if he would like to have a personal hearing regarding this claim.  The appellant should be notified of any hearing scheduled (and given an opportunity to appear) and/or provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond). 

2. Contact the Veteran to request information regarding his net worth, income, and expenses from 2010 to 2012 (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award). 

3. Request that the Veteran submit a copy of the divorce decree from his first marriage.

4. After the development requested above has been completed to the extent possible, the record should again be reviewed, to include any evidence submitted since the February 2013 SOC (as noted above, the RO should, among other things. address the appellant's contention that she did not receive $110 monthly, the amount reported by her to have been withheld from the Veteran's benefit checks).  If the benefit sought on appeal remains denied, then the appellant and the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto, following the contested claim procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

